Citation Nr: 1343065	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  11-25 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to diabetes mellitus.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to diabetes mellitus.

5.  Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing held in December 2011, before the undersigned Veterans Law Judge.  The transcript from that hearing has been associated with the claims file and has been reviewed.  

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper extremities, peripheral neuropathy of the bilateral lower extremities, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On the record during the December 2011 Board hearing (prior to the promulgation of a decision in the current appeal) the Veteran withdrew the appeal of the issue of entitlement to an increased rating for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of a higher disability rating for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claim Withdrawn at Hearing

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

The Veteran expressly withdrew the issue of entitlement to an increased disability rating for bilateral hearing loss from appeal on the record at the December 2011 Board hearing.  Inasmuch as he has withdrawn his appeal in this matter, there is no allegation of error of fact or law for appellate consideration with respect to this issue.  Thus, the Board does not have jurisdiction to review the appeal on this matter, and the claim is dismissed.  


ORDER

The appeal on the issue of entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss is dismissed.


REMAND

The Veteran contends that, as a result of active duty service in Vietnam, he has developed diabetes mellitus.  Specifically, he asserts that while serving aboard the USS CURRENT in the waters offshore of Vietnam, he was assigned to a detail that involved scraping paint off the ship where he was exposed to Agent Orange residue.  See Veteran's testimony from December 2011 hearing transcript page 10.  He also seems to testify that this vessel possibly entered the inland water ways, or "brown waters" of Vietnam.  See Veteran's testimony from December 2011 hearing transcript page 12.  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) in Haas v. Peake, 525 F.3d 1168, 1191 (Fed. Cir. 2008) upheld VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring actual service on land in Vietnam. 

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels (i.e. "Blue Water" service) offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam (i.e. "Brown Water service") is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See comments section in Federal Register announcement of final rule adding diabetes to the list of Agent Orange presumptive diseases, 66 Fed. Reg. 23166  (May 8, 2001). 

VA Training Letter 10-06 (September 9, 2010) provides specific guidance for VA's development and processing of disability claims based on herbicide exposure from Veterans with service in the Navy during the Vietnam era.  Such development was not completed in this case.  Therefore, the Board finds that a remand is necessary for development consistent with VA Training Letter 10-06 to determine if the Veteran was stationed in "brown waters" or "blue waters" during his service in Vietnam or was otherwise exposed to herbicides. 

The Veteran's claims for service connection for peripheral neuropathy involving all four extremities and service connection for erectile dysfunction are inextricably intertwined with his claim for his diabetes mellitus left knee.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC).  If the records are unavailable from NPRC, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available records should be associated with the claims folder. 

2.  Also, verify whether the Veteran served in the inland waterways of Vietnam (e.g., the "brown waters"-as opposed to the "blue waters"-of Vietnam) or otherwise had any exposure to herbicides.  In so doing, the RO should review and follow the Processing Guidelines for such claims set forth in Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from United States Navy and Coast Guard Veterans of the Vietnam Era, Sept. 9, 2010.  Such development should include contacting the U.S. Army and Joint Services Records Research Center (JSRRC) to research the ship history and deck logs for the USS CURRENT to determine whether the ship operated in the inland waterways (e.g., the "brown waters"-as opposed to the "blue waters") of Vietnam.  All development should be documented in the claims file. 

3.  Then, readjudicate the issues on appeal: entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure as well as service connection for peripheral neuropathy of all four extremities and erectile dysfunction as secondary to diabetes mellitus.  If the benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


